22 N.Y.2d 755 (1968)
In the Matter of William Sims, Appellant,
v.
Board of Elections of Erie County, and Delmar L. Mitchell, Respondents.
Court of Appeals of the State of New York.
Argued June 13, 1968.
Decided June 13, 1968.
Barbara M. Sims for appellant.
Arthur G. Baumeister for Delmar L. Mitchell, respondent.
George M. Nelson, County Attorney (Anthony C. Vaccaro of counsel), for Board of Elections of Erie County, respondent.
Concur: Chief Judge FULD and Judges SCILEPPI, BERGAN, BREITEL and KOREMAN[*]. Judges KEATING and JASEN dissent and vote to reverse and to validate the designating petition.
Order affirmed, without costs; no opinion.
NOTES
[*]  Designated pursuant to section 2 of article VI of the State Constitution in place of Burke, J., disqualified.